Title: From John Quincy Adams to Abigail Smith Adams, 12 February 1817
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					My dear Mother.
					Ealing 12. February 1817.
				
				Scarce a day now passes without the arrival of vessels laden with flour from the United States. I am informed from Liverpool that upwards of twenty-five thousand Barrels have already been received there since the opening of the Ports. We have had several days ago accounts from New-York, down to the 18th. of last Month; and on Saturday I received your kind Letter of 8. Jany.—There is an old vulgar saying that Misery loves Company; and the People of this Country have in the midst of their distresses great Consolation in being told, as they are with great assiduity that all Europe, and especially that the People of the United States, are as wretched, and much more wretched than themselves. There is however one very remarkable difference in the consequences of Peace, on the two sides of the Water—For while on your side it has allayed the discontents, and cooled down party-spirit to such a degree, that even the Presidential Election could not stimulate excitement, its effects here in the short compass of a year have been to spread disaffection and treason abroad, and to compel the Government to resort to means of defence like those which marked the most inflammatory periods of the French Revolution—But as the Government here assure the People that their distress will be merely temporary, and as their resources for present purposes are abundant, the system will get along, undoubtedly some time longer. There are many symptoms of its decay; but it has lasted so much longer, than reasonable men ever thought it would, and recovered from a condition seemingly so desperate, that I cannot yet venture to affirm, that it will not recover again—In the mean time, I rejoice as an American, that we have no such indications of distress as I am witnessing here.George received several Letters, at the same time when I received your last; & promises to be ready with his answers next week— / faithfuly yours:
				
					A.
				
				
			